 



Exhibit 10.8
DESCRIPTION OF COMPENSATION ARRANGEMENTS FOR EXECUTIVE OFFICERS
     Set forth below is a description of the compensation arrangements for each
of our executive officers. The compensation arrangements consist of salary,
annual incentive compensation, equity awards and certain perquisites. We do not
have agreements with any of our executive officers except as set forth below.
     The cash salary and bonus payable to each executive officer for 2006 is set
forth below.

                  NAME AND POSITION   2006 BASE SALARY       2006 TARGET BONUS
%(1)  
Gregg L. Engles, Chairman of the Board and Chief Executive Officer
  $ 1,200,000       120  
Barry A. Fromberg, Chief Financial Officer
    435,000 (2 )   65  
Alan Bernon, President–Dairy Group(3)
    620,000       80  
Joe Scalzo, President–WhiteWave Foods Company(4)
    620,000       80  
Michelle P. Goolsby, Chief Administrative Officer and General Counsel
    515,000       70  
Pete Schenkel, Vice Chairman(5)
    500,000       50  
Ronald H. Klein, Senior Vice President–Corporate Development
    357,500       55  

 


(1)  Target bonus percentages included in the table are expressed as a
percentage of base salary. Pursuant to our Executive Incentive Compensation
Plan, executive officers are eligible to receive 0% to 200% of their target
bonuses, depending on the level of achievement of the performance criteria
established by the Compensation Committee of our Board of Directors. The
Executive Incentive Compensation Plan was filed as Exhibit 10.6 to our Annual
Report on Form 10-K for the year ended December 31, 2005.   (2)  Mr. Fromberg
has announced his intention to retire effective April 1, 2006. On November 7,
2005, we entered into an agreement with Mr. Fromberg pursuant to which he has
agreed to continue in his position until April 1, 2006, in exchange for certain
payments that we will make to him in 2006 and beyond. The terms of our agreement
with Mr. Fromberg are disclosed in our Quarterly Report on Form 10-Q for the
quarter ended September 30, 2005, and the agreement was filed as Exhibit 10.9
thereto.   (3)  On October 7, 2005, we entered into an employment agreement and
certain related agreements with Mr. Scalzo pursuant to which he became President
of WhiteWave Foods Company. The terms of our agreement are disclosed in our
current report on Form 8-K dated August 30, 2005. Copies of the agreements we
have entered into with Mr. Scalzo were filed as Exhibits to our Quarterly Report
on Form 10-Q for the quarter ended September 30, 2005.   (4)  On September 7,
2005, we entered into an employment agreement and certain related agreements
with Mr. Bernon, pursuant to which he became President of the Dairy Group
effective January 1, 2006. The terms of the agreement are disclosed in our
Current Report on Form 8-K dated September 13, 2005. Copies of the agreements
were filed as Exhibits to our Quarterly Report on Form 10-Q for the quarter
ended September 30, 2005.   (5)  Mr. Schenkel resigned as President of Dean
Dairy Group effective December 31, 2005. Beginning January 1, 2006 Mr. Schenkel
became Vice Chairman of our Board of Directors for a period of 2 years. On
December 2, 2005, we entered into an agreement with Mr. Schenkel pursuant to
which we agreed to the terms of his employment as Vice Chairman, including his
compensation. The terms of the agreement are disclosed in our Current Report on
Form 8-K filed December 7, 2005. A copy of the agreement was filed as
Exhibit 10.21 to our Annual Report on Form 10-K for the year ended December 31,
2005.

     Awards of equity compensation are made in accordance with our 1997 Seventh
Amended and Restated Stock Option and Restricted Stock Plan and our 1989 Third
Amended and Restated Stock Award Plan (or any successor plans), filed as
Exhibits 10.1 and 10.2, respectively, to our Annual Report on Form 10-K for the
year ended December 31, 2004.
     All executive officers are eligible to participate in our Post-2004
Executive Deferred Compensation Plan, filed as Exhibit 10.3 to our Annual Report
on Form 10-K for the year ended December 31, 2004.
     Our executive officers are entitled to all benefits generally available to
all employees. In addition, our executive officers receive certain benefits
payable under our Supplemental Executive Retirement Plan, filed as Exhibit 10.8
to our Annual Report on Form 10-K for the year ended December 31, 2004, for the
benefit of employees who receive salary and cash bonus in excess of the amount
which IRS regulations allow to be taken into account under a 401K plan. Our
executives also receive an annual physical examination benefit. Certain
executive officers occasionally use our company planes for personal travel. Mr.
Schenkel receives an automobile allowance and certain club memberships. Also,
pursuant to certain agreements between Mr. Schenkel and our Southern Foods
subsidiary that pre-date our purchase of that business from Mr. Schenkel in
January 2000, Mr. Schenkel receives a lifetime supplemental health insurance
benefit for himself and his wife. Finally, we have entered into certain Change
in Control agreements with our executive officers in substantially the Form
Filed as Exhibit 10.24 to our Annual Report on Form 10-K for the year ended
December 31, 2005.

